DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Salaj et al PG PUB 2020/0351681.
Re Claims 1, 13, 25 and 29, Salaj et al teaches a processor of UE (includes a memory) performing PDCCH monitoring using a configuration that satisfies a requirement for a separation with respects to spans for at east one candidate value set [0023 0057];  the processor of UE selects a different values of M or N (per-span configuration from two or more span configurations) corresponding to two different UE capabilities [0059 0060] to be used for the span pattern wherein the M denotes a maximum number of non-overlapping CCEs per monitoring spans wherein the transceiver of the UE receiving the PDCCH monitoring  (a communication) on the carrier in accordance with the selected per-span capability [0049].  Salaj et al fails to explicitly teach “identifying a span configuration conflict…two or more span configurations…a span pattern for a carrier”.  However, the requirement of the spans would have included identifying whether there is span configuration conflict in the set of values of M of the plurality of valid configurations.  By identifying the span configuration conflict, it would have indicated that the configuration satisfies the requirement with the respective spans.  One skilled in the art would have been motivated to have identified the “span configuration conflict between the two or more span configuration” for reliability.  Therefore, it would have been obvious to one skilled in the art to have identified the span configuration conflict of the span configurations.
Re Claims 2, 14, 26, 30, the UE per-span based capability of the UE is based at least in part on a UE type.
Re Claims 3, 9, 15, 21, 27, Salaj et al teaches the PDDCH monitoring span arrangement may meet UE capability limitation based on the largest or the smallest Y [0028] wherein Y indicates denotes a length of each span expressed in a number of consecutive OFDM symbols of a slot respective to per-span capabilities of the UE.
Re Claims 4, 16, 28, Salaj et al teaches the processor of the UE transmitting a report (an indication) indicating the per-span capability [0056].
Re Claims 5, 17, the per-span capability is performed in accordance with the capability of the UE.
Re Claims 6, 8, 18, 20, Salaj et al teaches in processor of UE selects a largest value of M among a set of valued of M of the plurality of valid configurations [0052] where M is based on a different UE capability.
Re Claims 7, 10-12, 19, 22-24, the set of values of M (span configurations) may be RRC-configured (semi-static signaling) or dynamically by the network node [0060].  The processor of the UE would have selected respective spans based on the requirements (a rule) as indicated by the network node.  In so doing, it would have established a reliable communication between the UE and network node.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHI HO A LEE/           Primary Examiner, Art Unit 2472